Title: From Thomas Jefferson to Nathaniel Burwell, 1 August 1791
From: Jefferson, Thomas
To: Burwell, Nathaniel



Dear Sir
Philadelphia Aug. 1. 1791.

Being to write shortly to Mr. Paradise I should be very happy to be able to hand him any information with respect to the prospect of raising money to pay his debts. You know there was some hope from the cutting and selling of timber. Is this likely to be realised? I recollect he had a considerable sum of public paper. As I am on the spot where the science in that line is mathematically exact, I would be obliged to you to inform me of what amount and description Mr. Paradise’s paper is? On knowing exactly what kind of certificates &c. he has, I can enquire here what it will sell for in it’s present form, or whether it can be converted into any other form, and sell more advantageously, and communicate the information to you to do thereon what you think best. If it can be sold at near par, it will lop off a sensible part of his debt. If you will have the goodness  to favour me with an answer, put into the post office by the 16th. inst. I shall receive it in time to communicate it to him by the sure opportunity in contemplation. I am with very great esteem Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson

